Citation Nr: 0836331	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  He died in July 1994.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of service connection for DIC benefits.

This case was remanded in a Board decision dated in May 2007.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of service connection 
for DIC benefits in an August 1998 decision.  The veteran 
submitted a timely notice of disagreement to that decision, 
but it was later withdrawn in a written statement dated in 
May 1999.  Therefore, the RO's decision became final.

2.  Evidence received since the August 1998 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The August 1998 decision is final; new and material evidence 
has not been submitted and the claim of entitlement to DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002), is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim; VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board remanded this claim, in part, so that the veteran 
could receive the notice required by Kent.  The AMC failed to 
provide this notice.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The Board's remand did explain the basis for the prior 
denial.  While such a post-decisional document could not 
serve to provide legally sufficient VCAA notice, the Board's 
remand should have served to put the appellant on notice as 
to what was required to substantiate the claim.  Cf. Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant 
has had more than a year since the Board's remand to submit 
additional evidence and argument and to request a hearing.  
She, therefore, had a meaningful opportunity to participate 
in the adjudication of the claim after the notice was 
provided.

The Board notes that a substantially complete claim was 
received in August 2002.  Since then, the provisions of the 
VCAA have been fulfilled by information provided to the 
claimant in letters from the RO/AMC dated in September 2002, 
May 2006, and June 2007.  These letters notified the claimant 
of VA's responsibilities in obtaining information to assist 
the claimant in completing her claim, identified the 
claimant's duties in obtaining information and evidence to 
substantiate her claim, and requested that the claimant send 
in evidence in her possession that would support her claim.  
The May 2006 and June 2007 letters also discussed the need to 
submit new and material evidence to reopen the claim of 
entitlement to DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002).  The letters contained a 
description of what constituted new and material evidence and 
specified what evidence would be necessary to satisfy the 
elements that were found insufficient in the previous denial.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The claimant received such 
notice in the June 2006 letter.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 
(2007).  As discussed below, the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 turns wholly on conditions 
that were service connected at the time of the veteran's 
death.  The June 2006 letter told the veteran what evidence 
was needed to substantiate entitlement to DIC benefits on the 
basis of a previously service connected disability.

The AMC and RO failed to provide VCAA notice of the 
conditions for which service connection had been established 
at the time of the veteran's death.  The appellant has 
demonstrated actual knowledge of the previously service 
connected disability, by arguing that she is entitled to DIC 
on the basis of the previously service connected PTSD.

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson.  The 
timing deficiencies with regard to the notice provided in 
this case were cured by readjudication of the claim in a 
supplemental statement of the case in May 2008, after the 
notice was provided.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has of record the 
veteran's service records, post-service medical treatment 
records, VA examination reports, and prior decisions and 
correspondence of the RO and the Board.  There is no 
indication that any other evidence exists that should be 
requested, or that any pertinent evidence has not been 
received.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background & Analysis

A review of the record shows that entitlement to Dependency 
and Indemnity Compensation (DIC) benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002), was denied by 
the RO in August 1998.  Although a timely notice of 
disagreement (NOD) was received in October 1998, the 
appellant's representative submitted additional written 
notice in May 1999 in which he indicated that the NOD was 
withdrawn as it pertained to the DIC benefits claim.  Under 
the circumstances, the Board finds that the August 1998 
decision therefore became final.  See 38 U.S.C.A. § 7105.  A 
request to reopen the claim was received in August 2002.

Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 1998 rating decision, the RO denied the claim 
for entitlement to DIC benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1318 (West 2002), because the veteran did 
not have a service-connected disability that was continuously 
rated as totally disabling for 10 or more years immediately 
preceding his death, nor did he have a service-connected 
disability that was continuously rated totally disabling for 
at least five years from the date of separation from service 
- pursuant to 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007).  

The evidence at the time of the August 1998 RO decision 
consisted of service records, a copy of the veteran's death 
certificate, VA post-service treatment records, and numerous 
prior decisions, including a July 1998 Board decision and an 
August 1998 rating decision.

In pertinent part, the service records showed that the 
veteran had active duty service from March 1964 to March 
1967, and had not ever been a prisoner of war.  The death 
certificate showed that the veteran died in July 1994.  The 
immediate cause of death was listed as acute myocardial 
infarction, due to or as a consequence of arteriosclerotic 
cardiovascular disease, due to or as a consequence of status 
post three myocardial infarctions with angioplasty, status 
post post-traumatic stress disorder (PTSD).  At the time of 
death service connection was in effect for PTSD, rated 30 
percent disabling; post-traumatic right facial neuropathy, 
evaluated as 10 percent disabling; chronic blepharitis, rated 
10 percent disabling; and a scar of the right cheek evaluated 
as noncompensable.

VA treatment records proximate to the time of the veteran's 
death showed treatment principally for heart disease without 
mention of a psychiatric disorder.

The July 1997 Board decision denied a claim of entitlement to 
service connection for cause of death.  The July 1998 Board 
decision granted a 100 percent schedular rating for post-
traumatic stress disorder (PTSD), on an accrued basis; and 
denied a claim for a total disability rating based on 
individual unemployability (TDIU) also on an accrued basis.  
The August 1998 RO rating decision effectuated the Board's 
July 1998 decision, and increased the veteran's service-
connected PTSD schedular evaluation from 30 percent to 100 
percent- effective from January 14, 1991.

Evidence received since the August 1998 decision consists of 
two lay statements from the appellant.  In the first 
statement, which is dated in March 2003, the appellant argued 
there was clear and unmistakable error in a VA examination 
performed in December 1975, and that if VA had determined the 
veteran was entitled to a 100 percent disability at that 
time- she would now be entitled to DIC benefits.  In the 
second statement, which is dated in April 2004, the appellant 
indicated that the veteran had spent a lot of time in medical 
facilities since 1975.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the veteran's death is service connected. 38 
U.S.C.A. § 1318 (West 2002).

A "deceased veteran" for purposes of this provision is a 
veteran who died not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability rated totally disabling. 38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

The service connected disability must have been (1) 
continuously rated totally disabling for 10 or more years 
immediately preceding death, (2) continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or (3) if the veteran was a former 
prisoner of war who died after September 30, 1999 and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b).  The total rating may be schedular or 
based on unemployability. 38 C.F.R. § 3.22.

The appellant has not contended, nor is there any evidence of 
record, that the veteran was a prisoner of war. Thus, 38 
U.S.C.A. § 1318 benefits cannot be awarded on this basis.

"Entitled to receive" means that at the time of death, the 
veteran had a service connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, if there was new 
and material evidence consisting of service department 
records, or if the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision regarding 
the issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b).

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or "for 
any reason... was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate for 
10 or more years immediately preceding death. 38 C.F.R. § 
3.22 (1999). This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. § 
1318.  Marso v. Principi, 13 Vet. App. 260 (1999).

Under the theory of "hypothetical entitlement" VA was 
required to determine whether the veteran would have been 
entitled to payment at the 100 percent rate for 10 years 
prior to death if he had filed a claim for the benefit. Id. 
Hypothetical entitlement was, however, subject to decisions 
made during the veteran's lifetime. Id.

In January 2000 VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established the 
right to receive total service connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims. 65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 38 
C.F.R. § 3.22 (2007)). The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), the Federal Circuit observed that VA 
had determined that the "entitled to receive" language 
under 38 U.S.C.A. § 1318 should be interpreted in accordance 
with the revised 38 C.F.R. § 3.22. The Federal Circuit also 
held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. Id. 
at 1379-1380.

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 C.F.R. § 1318 in May 2001. As such, 
the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility. See 38 C.F.R. § 3.22.

Under current law the only possible ways of prevailing on a 
claim for benefits under 38 U.S.C.A. § 1318 would be: (1) 
meeting the statutory duration requirements for a total 
disability rating at the time of death; (2) showing that such 
requirements would have been met but for CUE in a previous 
decision; (3) showing that there were administrative 
circumstances preventing payment that the veteran would 
otherwise have been entitled to; or (4) showing that 
additional evidence had been submitted to VA that was new and 
material and consisted of service department records.

Overall, the evidence received since the August 1998 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the appellant's claim for entitlement to DIC, 
and does not raise a reasonable possibility of substantiating 
the claim to reopen.  

In March 2003 the appellant claimed entitlement to DIC on the 
basis of CUE.  This is a theory that was not considered in 
the 1998 decision.  A new theory of entitlement to a benefit 
does not, however, constitute a new claim.  Ashford v. Brown, 
10 Vet. App. 120 (1997).  Evidence of CUE could, of course 
constitute new and material evidence to reopen the claim.

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

The United States Court of Appeals for the Federal Circuit 
has clarified that in order to be CUE; the error must be of a 
type that is outcome determinative.  Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case the veteran has merely made a general assertion 
that there was error, without specifying the error.  In the 
absence of any specificity, he has not reasonably raised a 
valid claim of CUE and there is no obligation on the part of 
the Board to adjudicate such a claim.  Id at 45.

In her February 2003 statement, the appellant alleged that 
CUE was in a December 1975 VA examination, in which the 
examiner found no psychiatric disability and was cited in a 
March 1976 decision that denied service connection for a 
psychiatric disability
.  In essence, this is an allegation that the examination was 
inadequate.  The failure to provide an adequate examination 
would constitute a failure in VA's duty to assist.  Such a 
failure could not constitute CUE.  Caffrey.  

The appellant has also pointed out that the veteran was 
awarded Social Security disability benefits largely on the 
basis of December 1975 evaluation provided for that 
Administration.  This evaluation was not part of the record, 
nor had it been reported, at the time of the March 1976 
decision.  The Social Security records, including the 
evaluation were received at the RO in February 1998.  Because 
a finding of CUE must be based on the record as it existed at 
the time of the prior decision, the Social Security records 
could not serve as a basis for finding CUE.  In addition, the 
Social Security records, including the examination reports, 
contained no information that would have undebatably required 
the grant of service connection.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen her claim 
of entitlement to DIC.  Accordingly, the appeal is denied.  
See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


